DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status
This Office Action is responsive to the filing of 12/07/2022. Claims 1-6, 9-17, and 20-23 are currently under consideration. As discussed in the interview of 11/22/2022, this action is made NON-FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment mechanism” in claims 3 and 5, and “cooling mechanism” and “thermoelectric cooling mechanism” in claims 1, 10, 21, and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 12, 13, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0033824 (“Hammarlund”) in view of Korean Patent Application Publication KR 10-2012-0000705 (“Chu,” an English-language machine translation of the description of which is attached and cited to herein).
Regarding claim 1, Hammarlund teaches [a]n apparatus that facilitates selective mass-size-based sorting of aerosol droplets in human breath (¶ 0051), comprising: an input configured to receive a flow of human breath (Fig. 1B, at open end 101); an airway chamber coupled to the input (the structure facilitating flow as indicated by the arrows in Fig. 1B); wherein the airway chamber includes an inner wall that is shaped with two or more bends, wherein the two or more bends cause the flow of human breath to change direction, thereby causing aerosol droplets in the flow having different mass-sizes to change direction at different rates as a result of differences in momentum for different masses of the aerosol droplets, and differences in air-flow-related frictional forces for different sizes of the aerosol droplets, and wherein the airway chamber is shaped so that the aerosol droplets that change direction at different rates are directed to different destinations (Fig. 1B, ¶¶s 0051,0055, 0056, with baffles 103 creating bends in the inner wall (e.g. the bottom wall) to stop larger particles while passing smaller particles. I.e., there are different destinations for aerosol droplets of different mass size. Note that the particles of larger size that are stopped are still considered aerosols because they are solid particles or liquid droplets suspended in the exhaled breath); … .
Hammarlund does not appear to explicitly teach a collection path coupled to the airway chamber so that aerosol droplets that meet a specific mass-size criterion are directed into the collection path; and a condenser tube in the collection path, wherein the condenser tube includes a cooling mechanism that cools the condenser tube to facilitate condensing aerosol droplets to sides of the condenser tube for subsequent collection.
Chu teaches a collection path arranged after a particle-size sorter (Fig. 4, the path defined by elements 210 and 220 arranged after inlet 211, which is connected to a microparticle control unit 100 as described in the 4th paragraph on page 4). Chu teaches a condenser tube in the collection path, the condenser tube using a cooling mechanism to facilitate condensing of aerosol droplets for collection (Fig. 4, cooling means 240 arranged around condenser 220, for generating droplets - see paragraphs 5 and 6 on page 4). The condenser tube prepares the aerosol for analysis by a particle counter (Fig. 4, particle counter 230 - see paragraphs 8 and 9 on page 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a collection path and condenser after the flow path of Hammarlund, as in Chu, for the purpose of automatically calculating the number and size of the aerosol particles that pass through (Chu: paragraph 8 on page 4).
Regarding claim 12, Hammarlund teaches [a] method for selectively sorting aerosol droplets in human breath based on mass-size (¶ 0051), comprising: receiving a flow of human breath through an input (Fig. 1B, at open end 101); channeling the received flow of human breath through an airway chamber (the structure facilitating flow as indicated by the arrows in Fig. 1B), wherein the airway chamber includes an inner wall that is shaped with two or more bends, wherein the two or more bends cause the flow of human breath to change direction, thereby causing aerosol droplets in the flow having different mass-sizes to change direction at different rates as a result of differences in momentum for different masses of the aerosol droplets, and differences in air-flow-related frictional forces for different sizes of the aerosol droplets, and wherein the airway chamber is shaped so that the aerosol droplets that change direction at different rates are directed to different destinations (Fig. 1B, ¶¶s 0051,0055, 0056, with baffles 103 creating bends in the inner wall (e.g. the bottom wall) to stop larger particles while passing smaller particles. I.e., there are different destinations for aerosol droplets of different mass size. Note that the particles of larger size that are stopped are still considered aerosols because they are solid particles or liquid droplets suspended in the exhaled breath); … .
Hammarlund does not appear to explicitly teach receiving a subset of the aerosol droplets that meet a specific mass-size criterion in a collection path, which is coupled to the airway chamber; channeling the subset of aerosol droplets from the collection path through a condenser tube; and cooling the condenser tube to cause the subset of aerosol droplets to condense on sides of the condenser tube for subsequent collection.
Chu teaches a collection path arranged after a particle-size sorter (Fig. 4, the path defined by elements 210 and 220 arranged after inlet 211, which is connected to a microparticle control unit 100 as described in the 4th paragraph on page 4). Chu teaches a condenser tube in the collection path, the condenser tube using a cooling mechanism to facilitate condensing of aerosol droplets for collection (Fig. 4, cooling means 240 arranged around condenser 220, for generating droplets - see paragraphs 5 and 6 on page 4). The condenser tube prepares the aerosol for analysis by a particle counter (Fig. 4, particle counter 230 - see paragraphs 8 and 9 on page 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a collection path and condenser after the flow path of Hammarlund, as in Chu, for the purpose of automatically calculating the number and size of the aerosol particles that pass through (Chu: paragraph 8 on page 4).
Regarding claim 23, Hammarlund teaches [a]n apparatus that facilitates selective mass-size-based sorting of aerosol droplets (¶ 0051), comprising: an input configured to receive an aerosol flow (Fig. 1B, at open end 101); an airway chamber coupled to the input (the structure facilitating flow as indicated by the arrows in Fig. 1B); wherein the airway chamber includes an inner wall that is shaped with two or more bends, wherein the two or more bends cause the aerosol flow  to change direction, thereby causing aerosol droplets in the flow having different mass-sizes to change direction at different rates as a result of differences in momentum for different masses of the aerosol droplets, and differences in air-flow-related frictional forces for different sizes of the aerosol droplets, and wherein the airway chamber is shaped so that the aerosol droplets that change direction at different rates are directed to different destinations (Fig. 1B, ¶¶s 0051,0055, 0056, with baffles 103 creating bends in the inner wall (e.g. the bottom wall)  to stop larger particles while passing smaller particles. I.e., there are different destinations for aerosol droplets of different mass size. Note that the particles of larger size that are stopped are still considered aerosols because they are solid particles or liquid droplets suspended in the exhaled breath); … .
Hammarlund does not appear to explicitly teach a collection path coupled to the airway chamber so that aerosol droplets that meet a specific mass-size criterion are directed into the collection path; and a condenser tube in the collection path, wherein the condenser tube includes a cooling mechanism that cools the condenser tube to facilitate condensing aerosol droplets to sides of the condenser tube for subsequent collection.
Chu teaches a collection path arranged after a particle-size sorter (Fig. 4, the path defined by elements 210 and 220 arranged after inlet 211, which is connected to a microparticle control unit 100 as described in the 4th paragraph on page 4). Chu teaches a condenser tube in the collection path, the condenser tube using a cooling mechanism to facilitate condensing of aerosol droplets for collection (Fig. 4, cooling means 240 arranged around condenser 220, for generating droplets - see paragraphs 5 and 6 on page 4). The condenser tube prepares the aerosol for analysis by a particle counter (Fig. 4, particle counter 230 - see paragraphs 8 and 9 on page 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a collection path and condenser after the flow path of Hammarlund, as in Chu, for the purpose of automatically calculating the number and size of the aerosol particles that pass through (Chu: paragraph 8 on page 4).
Regarding claims 2 and 13, Hammarlund-Chu teaches all the features with respect to the corresponding claims 1 and 12, as outlined above. Regarding claim 2, Hammarlund-Chu further teaches a saliva reservoir (Hammarlund: the regions next to baffles 103 where saliva 108 collects - also see ¶ 0052, selective trap section 111); wherein the airway chamber is shaped so that larger aerosol droplets associated with saliva, which have a mass-diameter larger than a pre-specified threshold, impact walls of the airway chamber and accumulate in the saliva reservoir (Hammarlund: as shown in Fig. 1B).
Claim 13 is rejected in like manner.
Regarding claims 10 and 21, Hammarlund-Chu teaches all the features with respect to the corresponding claims 1 and 12, as outlined above. Regarding claim 10, Hammarlund-Chu further teaches wherein the cooling mechanism comprises a thermoelectric cooling mechanism (Chu: 6th paragraph on page 4).
Claim 21 is rejected in like manner.

Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarlund-Chu in view of US Patent Application Publication 2004/0112380 (“Djupesland”) and US Patent Application Publication 2010/0297635 (“Olin”).
Regarding claims 3, 4, 14, and 15, Hammarlund-Chu teaches all the features with respect to the corresponding claims 1 and 12, as outlined above. Regarding claims 3 and 4, Hammarlund-Chu does not appear to explicitly teach an adjustment mechanism that selectively adjusts a mass-size threshold for filtering droplets from the aerosol flow by adjusting one or more dimensions of the airway chamber, wherein the adjustment mechanism includes one or more movable baffles located in the airway chamber.
Djupesland teaches a flow regulator that is actuatable to control the flow rate of exhaled air flow (¶ 0106). The flow regulator is a movable baffle (¶ 0106).
Olin teaches sorting particles based on mass-size by using different diameter orifices (Fig. 1, inertial impactor 10 having partitions 21, 31, and 41 with bends that create orifices 22, 32, and 42. Orifices 22, 32, and 42 have reducing diameters. The inertial impactor sorts as described in ¶¶s 0076 and 0077.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the baffles of Hammarlund moveable, as in Djupesland, for the purpose of controlling orifice size and thereby controlling the mass-size threshold of the particles to be collected (Olin: ¶ 0077).
Claims 14 and 15 are rejected in like manner.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarlund-Chu-Djupesland-Olin in view of US Patent Application Publication 2014/0288454 (“Paz”).
Regarding claims 5 and 16, Hammarlund-Chu-Djupesland-Olin teaches all the features with respect to the corresponding claims 3 and 14, as outlined above. Regarding claim 5, Hammarlund-Chu does not appear to explicitly teach wherein the adjustment mechanism automatically adjusts the mass-size threshold based on a differential pressure in the airway chamber to ensure that the mass-size threshold remains substantially constant for different aerosol flow conditions.
Paz describes a method for determining the relative level of a drug in a subject's system using the exhaled breath of the subject (Abstract), where an adjustment mechanism automatically adjusts a mass flow rate threshold (¶ 0050 - the longer the collection conduit (30) and rod (40), and the slower the exhaled air flow through the collection conduit (30), the more complete the aerosol analyte removal from the exhaled air will be; therefore, it may be desirable to control the velocity or flow rate (volumetric and/or mass flow rate) of exhaled air flow (112), (113) through the collection conduit (30) as well as the volume of exhaled air for accuracy and efficiency as well as for standardization, reliability, reproducibility, and other purposes; collector (10), flow rate measurements by the flow meter (80) can be fed by the connection or link (99) to the microprocessor (98) for use in adjusting the valve (92) in the fore cross-over conduit (18) to maintain the exhaled air flow velocity or flow rate in the collection conduit (30) in a desired range) based on a differential pressure in a flow path to ensure that the mass flow rate threshold remains substantially constant for different aerosol flow conditions (¶¶s 0050, 0069 - volumetric and/or mass flow rate of exhaled air flow (112), (113) through the collection conduit (30) as well as the volume of exhaled air for accuracy and efficiency as well as for standardization, reliability, reproducibility, and other purposes; collector (10), flow rate measurements by the flow meter (80) can be fed by the connection or link (99) to the microprocessor (98) for use in adjusting the valve (92) in the fore cross-over conduit (18) to maintain the exhaled air flow velocity or flow rate in the collection conduit (3) in a desired range; a pressure transducer (182) or pressure conduit (183) to such a pressure transducer can be tapped into the main air duct plenum (152) to sense the build-up of pressure in the plenum (152) upon the start of exhalation by the test subject for any of a number of control functions; another pressure sensor can be tapped into the expansion chamber (170) and/or collection chamber (130) to monitor pressure in these chambers (130), (170) or pressure drop across the jet nozzle (168) for feedback control to the vacuum source (142) to increase or decrease the pressure in the expansion chamber (170) and/or collection chamber (130) as needed for the desired amount of jet cooling effect). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have readily integrated the differential pressure detection and adjustment and mass flow rate adjustment mechanisms, as in Paz, within the apparatus that facilitates selective mass-size-based sorting of aerosol droplets in human breath (Hammarlund-Chu-Djupesland-Olin), for improved accuracy and efficiency, as well as standardization, reliability and reproducibility of the breath analyzer system (Paz: ¶ 0050).
Claim 16 is rejected in like manner.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarlund-Chu in view of Olin.
Regarding claims 6 and 17, Hammarlund-Chu teaches all the features with respect to the corresponding claims 1 and 12, as outlined above. Regarding claim 6, Hammarlund-Chu does not appear to explicitly teach wherein the airway chamber comprises multiple threshold-based droplet sorters connected in series, wherein each droplet sorter includes one or more bends that allow aerosol droplets having a mass-size, which is smaller or larger than a pre-specified threshold, to pass through the droplet sorter (although in Hammarlund: Fig. 1B, the multiple baffles 103 function as sorters, they are not necessarily each individually operating based on a pre-specified threshold).
Olin teaches an inertial impactor that sorts based on pre-specified thresholds (Fig. 1, inertial impactor 10 having partitions 21, 31, and 41 with bends that create orifices 22, 32, and 42. Orifices 22, 32, and 42 have reducing diameters. The inertial impactor 10 operates as claimed - see ¶¶s 0076, 0077).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an inertial impactor in Hammarlund as in Olin, replacing the baffles 103 with the stages 20, 30, etc. of Olin, for the purpose of increasing the control over the saliva pre-filtering (Olin: ¶ 0076; Hammarlund: ¶ 0012).
Claim 17 is rejected in like manner.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarlund-Chu in view of US Patent Application Publication 2013/0303929 (“Martino”) and US Patent Application Publication 2013/0190639 (“Kline”).
Regarding claims 9 and 20, Hammarlund-Chu teaches all the features with respect to the corresponding claims 1 and 12, as outlined above. Regarding claim 9, Hammarlund-Chu does not appear to explicitly teach a one-way inlet valve located in the airway chamber in proximity to the input, wherein the inlet valve facilitates an inhale cycle, during which air enters the airway chamber through the inlet valve and passes through the input to be inhaled by a user … .
Martino teaches a one-way inlet valve and filter located in proximity to a mouthpiece, the inlet valve facilitating an inhale cycle during which air enters an airway chamber through the inlet valve and passes through the mouthpiece to be inhaled by a user (Fig. 1, valve 42 including a one-way inlet portion identified by the upper triangle, which lets the user inhale room air via mouthpiece 12 - also see ¶ 0024 and Fig. 1, filter 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this valve into the combination next to the input of Hammarlund, for the purpose of increasing ease of use by allowing the user to inhale without removing their mouth from the mouthpiece, and for allowing inhalation of filtered room air (Martino: ¶ 0024).
Hammarlund-Chu-Martino does not appear to explicitly teach a one-way outlet valve installed in proximity to a distal end of the collection path, wherein the outlet valve facilitates an exhale cycle, during which the user exhales into the input, and the exhaled breath passes through the airway chamber and the collection path and exits the outlet valve (although Hammarlund does teach an outlet for the exhaled breath to exit (¶ 0007) and Martino teaches a one-way outlet valve as part of valve 42 (Fig. 1 and ¶ 0024)).
Kline teaches a one-way valve that is an exit valve disposed in or adjacent an outlet (¶ 0072, Fig. 2, valve 42).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the one-way valve of Kline into the combination, locating it at the end of the collection path of Chu, for the purpose of facilitating the passage of exhaled air through the device in one direction only, and for preventing air intake at the outlet (Kline: ¶ 0072).
Claim 20 is rejected in like manner.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarlund-Chu in view of US Patent Application Publication 2017/0196481 (“Rundell”).
Regarding claims 11 and 22, Hammarlund-Chu teaches all the features with respect to the corresponding claims 1 and 12, as outlined above. Regarding claim 11, Hammarlund-Chu does not appear to explicitly teach wherein the cooling mechanism comprises dry ice contained in a housing surrounding the condenser tube.
Rundell teaches using dry ice as a cooling/condensing mechanism (Fig. 2B, ¶ 0016)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dry ice container in the combination as the simple substitution of one known cooling mechanism (Chu: thermoelectric) for another (Rundell: dry ice) with predictable results (Rundell: ¶ 0016, condensation).
Claim 22 is rejected in like manner.

Response to Arguments
Applicant’s arguments filed 12/07/2022 have been fully considered.
Regarding interpretations under 35 USC 112(f), Applicant’s comments are noted.
In response to the arguments regarding the rejections under 35 USC 103, they are persuasive to the extent that Kline does not teach a one-way inlet valve (located in proximity to an input) that facilitates an inhale cycle during which air enters an airway chamber through the inlet valve and passes through the input to be inhaled by a user. Therefore, a new grounds of rejection is made in further view of Martino and this action is made NON-FINAL. All claims remain rejected in light of the prior art.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791